Mr. Presiding Justice Smith delivered the opinion of the court. 4. Master and servant, § 383*—when servant assumes the risk. An. experienced structural iron worker held to have assumed the risk of an injury, where there was no evidence that the conditions under which he was laboring were unusual, it appearing that all the conditions and dangers were as apparent to him as to the employer and there being no claim that any of the conditions or dangers were unknown to him. 5. Master and servant, § 188*—when order of foreman not misleading as to the dangers of the work. An order by a foreman to go to a place and assist in placing a beam, held not to mislead the servant as to the dangers of doing the work.